Title: From George Washington to Horatio Sharpe, 26 March 1762
From: Washington, George
To: Sharpe, Horatio



Sir,
Mount Vernon 26th March 1762.

Be so good as to pardon the liberty I presume to take in recommending to your Excellency’s notice the Revd Mr West; a young Gentn lately entered into Holy Orders, of a good Family, and unexceptionable Morals—this with truth I can venture to certifie as he is a neighbour of mine, and one of those few of whom every body speaks well. At present he is engagd to oficiate as Curate to the Revd Doctr Swift of Port Tobo; who it seems is in the last Stage of a Consumption, and attempting by a Voyage to England, the recovery of his health—but, shoud he fail in this (as most probably he will) and the Parish become vacant by his death. Mr West woud think himself very happy in the honour of your presentment of him to the Cure, and I am fully perswaded that his endeavours woud merit the favour.
Your Excellency sometimes makes excursion’s to Potomack on partys of Pleasure, I cannot conclude therefore without expressing the satisfaction I shoud receive in having the honour of a visit from you in one of those Tours. With very great Esteem I have the honour to be Yr Excellency’s Most Obedt & Most Hble Servt

Go: Washington

